Case: 1:19-cv-06884 Document #: 1-4 Filed: 10/18/19 Page 1 of 4 PageID #:21




                       Exhibit 4
          Case: 1:19-cv-06884 Document #: 1-4 Filed: 10/18/19 Page 2 of 4 PageID #:22

         œ
'J tCi inventory finance

 July 25, 2019

 Via Overnight Mail

  Sid Eibl Von Rospeunt
  President
  High Country Dealerships, Inc.
  200 Pineola Street
  Newland, North Carolina 28657

 Re:      Notice of Acceleration of Indebtedness

 Dear Sid Eibl Von Rospeunt:

 Reference is made to that certain loan and security agreement dated March 13, 2017 (as amended from time to time, the
 "Agreement") by and between TCF Inventory Finance, Inc. ("Lender") and High Country Dealerships, Inc. ("Dealer").
 Capitalized terms used herein shall have the same meanings as in the Agreement unless otherwise defined herein.

 You are hereby notified that Dealer remains in Default under the Agreement by its failure to cure the past due amount(s) of
 $41,815.52 described in the Notice of Default sent to Dealer dated June 14, 2019 and forfailure to maintain the Collateral at an
 approved location. Therefore, Lender hereby declares all Indebtedness immediately due and payable and demands immediate
 payment in full of Dealer's entire outstanding Indebtedness under the Agreement, which consists of the following:

          $358,328.47                Principal owed
           _QQ                       Interest, late fees or other charges as of the billing statement dated June 30, 2019
          $358,328.47                TOTAL AMOUNT DUE

 The Total Amount Due is as of the date hereof or as otherwise specified and is subject to additional Charges, Fees and Terms
 under the Agreement. Lender will not issue any further Approvals on behalf of Dealer. Pursuant to the Agreement, Lender
 requests that Dealer cease selling or otherwise disposing of the Collateral and assemble the Collateral for Lender. Attached is
 a Voluntary Surrender for your review. If you wish to sign the Voluntary Surrender, please do so and we will make the necessary
 arrangements to pick up the Collateral.

 Lender hereby reserves all other rights and remedies available to it under the Agreement, any guarantee and applicable law
 including without limitation, the right to recover attorneys' fees, costs and expenses. By copy of this Notice, each guarantor is
 hereby notified of the matters herein and any demand made upon Dealer is also made upon each guarantor.

 If you have any questions regarding the above, please contact the undersigned at (847) 330-5482.

 Sincerely,

  TCF Inventory Finance, Inc.

  By:
  Name &            JcjO?Magana,
  Title:            Customer Relationship Analyst Il

 cc: Via Overnight Mail

  Guarantor Name                  Street                               City                   State/Province    Zip I Postal Code
  Sid EibI Von Rospeunt           4502 South Ocean Boulevard           Highland Beach         Florida           33487

 Notice ofAcceleration (High Country 7.25.19)




                 TCF INVENTORY FINANCE, INC.              I
                                                              P.O. BOX 59376 SCHAUMBURG IL 60159-0376
                                                                               I
          Case: 1:19-cv-06884 Document #: 1-4 Filed: 10/18/19 Page 3 of 4 PageID #:23


<1 tCi inventory finance

                                               Voluntary Surrender


 The undersigned ("Dealer") hereby acknowledges to TCF Inventory Finance, Inc. ("Lender") that it is in default
 under the loan and security agreement and related documents executed by Dealer with or in favor of Lender ('Loan
 Documents"). Lender hereby accelerates the amounts due under the Loan Documents, and all such liabilities and
 indebtedness are now due and payable in full. Dealer hereby releases and surrenders possession of collateral
 granted as security by Dealer to Lender, including all inventory described in the attached Schedule. Dealer
 acknowledges that it shall continue to be bound by the terms and conditions of the Loan Documents and shall be
 liable to Lender for any deficiency remaining after disposition of the collateral.


 Facsimile and electronically scanned signatures of this Voluntary Surrender shall have the same force and effect
 as original signatures. This Voluntary Surrender shall also be for the benefit of successors and assigns of Lender.

                                                        Executed on this           day of _____________, 20.

                                                         DEALER:           High Country Dealerships, Inc.


                                                         By:
                                                         Print Name:    Sid Eibl Von Rospeunt
                                                         Print Title:   President

                                                         Address:
                                                         200 Pineola Street
                                                         Newland, North Carolina 28657


 Voluntary Surrender (High Country 7.25.1 9)




                  TCF INVENTORY FINANCE, INC. j P.O. BOX 59376 J SCHAUMBURG IL 60159-0376
Case: 1:19-cv-06884 Document #: 1-4 Filed: 10/18/19 Page 4 of 4 PageID #:24



                            Schedule to Voluntary Surrender

      Make                         Model No.                          Serial No.
 Ariens Company                    99620100                            170119
 AriensCompany                     91520400                            40391
 AriensCompany                     91520600                            40457
 Ariens Company                    99620000                            170139
 AriensCompany                     91521200                             8438
 Ariens Company                    99116400                             26050
 AriensCompany                     99116400                             26053
 Ariens Company                    99116400                             26049
 Ariens Company                    99116400                             26056
 AriensCompany                     99116200                             35076
 AriensCompany                     99116200                             35148
 AriensCompany                     99116200                             25041
 AriensCompany                     99116200                             35051
 AriensCompany                     91525000                             81118
 AriensCompany                     91523000                             80556
 Ariens Company                    91523000                             80936
 AriensCompany                     99620100                            170111
 Intimidator UTVs   A7BS2_ShortKC800G_CAMORj 8                  A7BS2B2C4J B004438
 Intimidator UTVs   A7BC5_CREW         TGI K_G_GREY_1 9         A7BC5I I M4KB005042
 Intimidator UTVs   A7BB5             TGIKGODG_19               A7BB5BIG8KBOO5O4I
 Intimidator UTVs   A7BC2_Crew         KC800G_BLACK_1 9         A7BC2X2BXKBOO45O4
 Intimidator UTVs   A7BS5ShortTGI K_G_ORANG_1 8                 A7BS522R3JB004345
 Spartan Mowers     SZPR1_SZPRO54_KC747GGREY_1 8              SZPRI 54747KC6J BO 16005
 Spartan Mowers     SZPRI _SZPRO_54_KC747G_GREY_1 8           SZPRI 54747KC8J BO I 6004
 Spartan Mowers     SZHD I _SZH D_54_KW73OGGREY_1 9           SZHD I 5473OKWXKBO2O666
 Spartan Mowers     SRPR1_SRPRO54..KW7300GREY_1 9             SRPR1 54730KWOKBO20646
 Spartan Mowers     SRHDI_SRHD_54_VG8I OG_GREY_1 9            SRHDI 5481 OVGXKBO2O632
 Spartan Mowers     SRPRI_SRPRO_54_BS8I OG_GREY_1 9           SRPRI 5481 0BS9KB020633
 Spartan Mowers     SZRZI _SZ54.BS724G_GREY_1 9               SZRZI 54724BS I KB023396
 Spartan Mowers     SZH D 1 _SZH
                             D_54_KW7300_GREY_1 9             SZHD I 5473OKW4KB020669
 Spartan Mowers     SZHDI_SZHD_54_KW73OG_GREY_1 9             SZHDI 54730KW6KBO20668
 Spartan Mowers     SZH48_SZ48_KW73OZ_GREY_19                 SZH4848730KW1 KBO20656
 Spartan Mowers     SZRZI   SZ54_BS724G_GREY_1 9              SZRZI 54724BS3KB023476
 Spartan Mowers     SRPRI_SRPRO_54_KW73OG_GREY_1 9            SRPRI 54730KW2KBO20645
 Spartan Mowers      SZRZI _SZ54_BS724G_GREYj 9               SZRZI 54724BS0KB023472
 Spartan Mowers      SZRZI _SZ54BS724G_GREY_1 9               SZRZI 54724BSXKB023478
 Spartan Mowers     SZH48SZ48_KW73OZ_GREY_1 9                 SZH4848730KWXKB02O657
 Spartan Mowers     SRHD1_SRHD54VG81 00_GREY_I 9              SRHDI 5481 OVO I KB020631
 Spartan Mowers      SZH48_SZ__48_KW73OZ_GREY_1 9             SZH484873OKW3KB02O655
 Spartan Mowers     SRPRI_SRPRO_54_KC747G_GREY_1 8            SRPRI 54747KC5JB0I 5986
 Spartan Mowers     SMHD 1_SMHD_54_VG896G_GREY_1 8            SMHD1 54896VGXJBOI 5977

                                       Page 2of2
